Form NDC

                                  UNITED STATES BANKRUPTCY COURT
                                    California Northern Bankruptcy Court

In    Lori Ann Sanchez                                   Case No.: 21−50278 HLB 13
Re:
           Debtor(s)                            Chapter: 13




                                    ORDER AND NOTICE OF DISMISSAL
                                       FOR FAILURE TO COMPLY




   Notice is hereby given that the debtor(s) failed to comply with this court's Order to File Required Documents and
Notice of Automatic Dismissal , filed on March 1, 2021 . Therefore, it is ordered that this case be dismissed.




Dated: 3/17/21                                   By the Court:


                                                 Hannah L. Blumenstiel
                                                 United States Bankruptcy Judge




      Case: 21-50278       Doc# 13      Filed: 03/17/21       Entered: 03/17/21 16:25:21        Page 1 of 1
